Citation Nr: 0633546	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's service entrance examination included an 
October 1965 audiological evaluation, which showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
-
20
LEFT
30
25
25
-
20

During service, three additional audiological examinations 
were conducted.  In March 1966, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
20
20
5

The veteran was found qualified for a position as an air 
control tower operator.  In May 1968, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
20
LEFT
15
15
10
0
15

A June 1968 service medical record noted right external 
otitis.  A few days later, the right ear was still not 
completely healed.  In April 1969, it was reported that 
hearing was within normal limits and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
25
LEFT
10
5
0
5
15

A service medical record from July 1969 indicated the veteran 
presented to have his right ear flushed.  The ear appeared 
slightly infected.  The veteran's service discharge 
examination included an August 1969 audiological examination, 
which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10
10
10
5
LEFT
10
10
10
5
5

In a June 2003 VA outpatient medical record, the veteran 
complained of tinnitus, but noted his hearing was OK.

In a July 2003 statement, the veteran indicated that during 
his service in the Navy, his hearing tests qualified him for 
sonar operation and radio operator ratings.  The veteran 
became an air traffic controller using radio and radar to 
control aircraft.  During sea duty, the veteran's sleeping 
compartment was located approximately 3 decks below the 
starboard catapult, thus subjecting him to the frequent loud 
noise of catapult operations.  In addition, the veteran 
reported no use of hearing protection.  

In a July 2003 letter, a private physician stated that the 
veteran had bilateral high frequency sensorineural hearing 
loss which could be noise induced.  The physician stated that 
there was mild high frequency hearing loss in the left ear 
and mild to moderate high frequency mixed hearing loss in the 
right ear.  Speech audiometry using the CID word list 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.  Specific 
puretone threshold results, in decibels, were charted, but 
not stated in numerals.  In an accompanying medical record, 
the physician indicated the veteran worked as a lawyer after 
service discharge and was not exposed to noise.

A September 2003 VA audiological examination was conducted.  
The veteran reported that he served in the Navy as an air 
controlman and reported noise exposure from flight operations 
both on and off duty.  The veteran did not wear earplugs.  
Post-service discharge, the veteran was a lawyer and did not 
report any other noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
45
LEFT
10
10
15
30
45

Speech audiometry using the Maryland CNC word list revealed 
speech recognition ability of 100 percent, bilaterally.  The 
audiologist noted that the results indicated hearing within 
normal limits through 2000 Hertz, with a mild to moderate 
hearing loss from 3000 to 8000 Hertz, bilaterally.  Upon a 
review of the claims file, the audiologist noted that five 
inservice audiograms noted hearing levels within normal 
limits.  The audiologist opined that it was less likely than 
not that hearing loss was the result of military service 
because the service separation examination indicated normal 
hearing.

In a November 2003 letter, a private physician stated that 
the veteran's diagnostic audiogram showed mild high frequency 
"sensory neuro" hearing loss in the left ear and mild to 
moderate high frequency hearing loss in the right ear.  The 
examiner stated that this type of hearing loss "could or 
might have" been caused from the loud noise that the veteran 
was exposed to during service.

At a February 2006 Board hearing, the veteran testified that 
he was not provided with a hearing test upon service 
separation.  The veteran further testified that during 
service he was exposed to noise in his living compartment 
which was underneath flight operations and on duty in the air 
operations office.  The veteran stated that he did not use 
hearing protection.  Upon discharge, the veteran went to 
college and law school and then practiced as a lawyer since 
that time.  The veteran reported no post-service noise 
exposure.  

The Board finds that the medical evidence of record supports 
a service connection for bilateral hearing loss.  There is a 
currently diagnosed disability - bilateral hearing loss.  
38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, hearing loss was not diagnosed 
within one year of service discharge and the service medical 
records do not indicate inservice hearing loss.  38 C.F.R. 
§§ 3.307, 3.309; Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury). 

In addition, a VA audiologist opined that based on the 
service separation audiological examination that found 
hearing within normal limits, the veteran's current hearing 
loss was not related to military service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Nevertheless, service 
connection may still be warranted when hearing loss is not 
shown on the service separation examination when the other 
medical evidence of record demonstrates that hearing loss is 
related to active military service.  See Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993) (holding that where hearing loss 
is not shown in service or at separation from service, 
service connection can still be established if medical 
evidence shows that it is actually due to incidents during 
service).  

In the instant case, the veteran testified regarding 
significant inservice noise exposure that was consistent with 
his military occupational specialty and service on a ship.  
Moreover, a private physician twice opined that the veteran's 
type of hearing loss was consistent with loud noise exposure 
and noted that as a lawyer, the veteran had no post-service 
occupational noise exposure.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (holding that factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).  Accordingly, the Board finds 
that the evidence is at least in equipoise with regard to 
this claim.  

With benefit of the doubt resolved in favor of the veteran, 
service connection for bilateral hearing loss is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


